                   Case 3:19-cv-01722 Document 1 Filed 07/26/19 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF PUERTO RICO


  UNITED STATES OF AMERICA,
                                                         CIVIL NO.: 19-cv-1722
  Plaintiff,

  v.

  EVELYN SANTIAGO GONZALEZ
  Defendant.



                               COMPLAINT FOR CONSENT JUDGMENT

         TO THE HONORABLE COURT:

         COMES NOW the United States of America, by and through the undersigned attorneys,

 and very respectfully alleges and prays:

          1.       Jurisdiction of this action is conferred on this Court by 28 U.S.C. § 1345.

          2.       Defendant in this case, Evelyn Santiago Gonzalez (“Santiago Gonzalez”), is

currently a resident of Johnson City, Tennessee.

          3.       In September of 2017, Hurricane Maria struck the island of Puerto Rico. As a result

of the hurricane impacting the island, the federal government declared it a disaster area prompting

the assignment of federal funds for disaster relief. The Federal Emergency Management Agency

(“FEMA”) was the main federal agency in charge of administering the federal funds awarded for

disaster relief.

          4.       Shortly after the events surrounding Hurricane Maria, Santiago Gonzalez filed a

claim with FEMA, seeking assistance under FEMA’s Critical Needs Assistance (“ECNA”), Home

Repair Assistance (“EHR”), Rental Assistance (“ER”), and Personal Property Assistance (“EPP”)
                                                     1
                Case 3:19-cv-01722 Document 1 Filed 07/26/19 Page 2 of 3




programs.

         5.     The United States Department of Homeland Security (“DHS”), Office of the

Inspector General (“OIG”), subsequently reviewed Santiago Gonzalez’s claim. The DHS OIG’s

review determined that Santiago Gonzalez submitted a false claim to FEMA in connection with the

programs described above. The DHS OIG’s review determined that the claim Santiago Gonzalez

submitted was false because at the time Hurricane Maria struck the island Santiago Gonzalez was

not residing in Puerto Rico, and did not appear to be the owner of the property affected.

         6.     As a result of the claim, FEMA paid Santiago Gonzalez $16,423.43 in funds related

to disaster relief. The United States contends that the presentation of the claim to FEMA under the

programs mentioned above constitute the submission of a false claim under the False Claims Act,

31 U.S.C. §§ 3729 et seq., and as such request that a civil monetary penalty of $3,576.57 be

assessed against Santiago Gonzalez.

         7.     On July 23, 2019, the parties in this action reached a Settlement Agreement and

executed a Stipulation for Consent Judgment in which Santiago Gonzalez agreed to pay $20,000.00

in U.S. Currency, as damages and civil monetary penalties, to be paid off subject to an installment

payment plan.

                              PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, the United States of America, respectfully prays this

Honorable Court for judgment against defendant Santiago Gonzalez, in the principal amount of

$20,000.00; plus interest at the prevalent legal rate from the date of judgment in the event

defendant defaults as provided in the Settlement Agreement; in addition to costs and attorney fees

or the 10% surcharge imposed by law if plaintiff is forced to use the remedies provided under


                                                  2
             Case 3:19-cv-01722 Document 1 Filed 07/26/19 Page 3 of 3




subchapters B or C of the Federal Debt Collection Procedures Act of 1990. 28 U.S.C. § 3011.



         RESPECTFULLY SUBMITTED,

         In San Juan, Puerto Rico, this 26th day of July of 2019.

                                       ROSA EMILIA RODRÍGUEZ -VÉLEZ
                                       United States Attorney

                                       /s Jorge L. Matos
                                       Jorge L. Matos
                                       Assistant U.S. Attorney
                                       Civil Division
                                       USDC No. G01307
                                       Torre Chardón, Room 1201
                                       350 Carlos Chardón Avenue
                                       San Juan, PR 00918
                                       Tel. (787) 766-5656
                                       Fax. (787) 766-6219
                                       E-mail: Jorge.L.Matos2@usdoj.gov




                                                3
Case 3:19-cv-01722 Document 1-1 Filed 07/26/19 Page 1 of 2
Case 3:19-cv-01722 Document 1-1 Filed 07/26/19 Page 2 of 2
Case 3:19-cv-01722 Document 1-2 Filed 07/26/19 Page 1 of 2
Case 3:19-cv-01722 Document 1-2 Filed 07/26/19 Page 2 of 2
